NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NOS. A-4218-19
                                                                    A-4433-19

AFRICAN AMERICAN DATA
AND RESEARCH INSTITUTE
("AADARI"),

          Plaintiff-Appellant,

V.

MADELINE C. MEDINA, CITY
OF BAYONNE POLICE
DEPARTMENT, and CITY OF
BAYONNE,

          Defendants-Respondents.


AFRICAN AMERICAN DATA
AND RESEARCH INSTITUTE
("AADARI"),

          Plaintiff-Respondent,

v.

NICOLE LEAVY, TOWNSHIP OF
UNION POLICE DEPARTMENT,
and TOWNSHIP OF UNION,
      Defendants-Appellants.


             Submitted October 26, 2021 – Decided January 20, 2022

             Before Judges Currier and Smith.

             On appeal from the Superior Court of New Jersey, Law
             Division, Hudson County, Docket No. L-4981-19 and
             Union County, Docket No. L-0893-20.

             Rotimi A. Owoh, attorney for appellant in Docket No.
             A-4218-19 and respondent in Docket No. A-4433-19.

             Aloia Law Firm, LLC, attorneys for appellants in A-
             4433-19 (Michael K. Belostock and Victoria A. Lucido,
             on the briefs).

             Inglesino, Webster, Wyciskala & Taylor, LLC,
             attorneys for respondent in Docket No. A-4218-19
             (Justin A. Marchetta, of counsel; Graham K. Staton, on
             the briefs).

PER CURIAM

      These consolidated appeals arise out of two separate denials of plaintiff's

New Jersey Open Public Records Act (OPRA) requests. In African American

Data and Research Institute (AADARI) v. Nicole Leavy, Township of Union,

and Township of Union Police Department (the Union case), defendants appeal

from the May 22, 2020 and July 24, 2020 trial court orders, which respectively

ordered defendants to produce the requested records and granted plaintiff

attorney's fees.

                                                                           A-4218-19
                                       2
      In African American Data and Research Institute (AADARI) v. Madeline

C. Medina, City of Bayonne Police Department, and City of Bayonne (the

Bayonne case), plaintiff appeals from the trial court's July 24, 2020 order

granting defendants' motion for reconsideration and vacating a prior award to

plaintiff of attorney's fees.

      While these appeals were pending, the New Jersey Supreme Court issued

an opinion in Simmons v. Mercado, 247 N.J. 24 (2021) that definitively resolved

the issues before us. Therefore, we affirm the orders in the Union case. We

reverse the order in the Bayonne case and remand to the trial court to reinstate

the June 11, 2020 attorney's fee award.

                                          I.

      In both cases, plaintiff made an OPRA request for the following records:

             (1) DRE (Drug Recognition Evaluation/Expert) Rolling
             Log (from January of 2019 to the present).

             (2) Copies of summonses and complaints that were
             prepared by [the municipality] police department
             relating to each one of the defendants listed in [the]
             DRE Rolling Logs mentioned in item 1 above.

             (3) Copies of DUI and DWI summonses and complaints
             that were prepared by [the municipality] Police
             Department from January of 2019 to the present.




                                                                          A-4218-19
                                          3
            (4) Copies of drug possession summonses and
            complaints that were prepared by [the municipality]
            Police Department from January of 2019 to the present.

            (5) Copies of drug paraphernalia summonses and
            complaints that were prepared by [the municipality]
            Police Department from January of 2019 to the present.

            (6) Copy of [the municipality] Police Department's
            "Arrest Listings" from January of 2019 to the present.

      Defendants in both cases responded that the respective police department

was not in possession of items (2)-(5) and plaintiff should contact the respective

municipal court for the requested documents. Plaintiff filed orders to show

cause in each case compelling defendants to produce the requested documents. 1

      The trial courts granted the orders to show cause in each case. As the

prevailing party, plaintiff moved for an order awarding counsel fees and costs

under N.J.S.A. 47:1A-6. The trial court granted counsel fees to plaintiff in the

Union case on July 24, 2020. Plaintiff was granted counsel fees in the Bayonne

case under a June 11, 2020 order.



1
  In the Union case, plaintiff's counsel failed to verify the complaint as required
under Rule 4:67-2(a). The court denied the order to show cause without
prejudice because of the deficiency. Plaintiff subsequently filed a properly
verified identical second complaint. The court denied defendants' motion to
dismiss the second complaint as untimely. To the extent that argument is raised
on appeal, we find it lacks sufficient merit to warrant discussion in a written
opinion. R. 2:11-3(e)(1)(E).
                                                                             A-4218-19
                                        4
                                       II.

      At this same time, in June 2020, we considered an identical OPRA records

request in Simmons v. Mercado, 464 N.J. Super. 77 (App. Div. 2020). We

concluded that the trial court in that case did not err in denying the OPRA

request made to the municipality's police department because the request should

have been directed to the municipal court. Id. at 82.

      The trial court granted a stay of the proceedings in the Union case. In the

Bayonne case, defendants moved for reconsideration. On July 24, 2020, the trial

court granted reconsideration and vacated the counsel fees award.

      The Supreme Court granted certification in Simmons, 244 N.J. 342

(2020). We stayed the two pending appeals. After the Court issued its decision

on June 17, 2021, we requested supplemental briefs addressing the impact of the

Court's decision.

                                      III.

      In Simmons, the plaintiffs requested the Millville Police Department

(MPD) provide the following documents: (1) DWI/DUI complaints and

summonses; (2) drug possession complaints and summonses; (3) "Arrest

Listings;" and (4) drug paraphernalia complaints and summonses. 247 N.J. at

32. As in the cases here, MPD provided the arrest listings, but declined to


                                                                           A-4218-19
                                       5
produce the records, stating they were within the possession of the municipal

court.

         The Court concluded the requested documents were subject to OPRA

because the documents are "made, maintained or kept on file in the course of

. . . its official business. . . ." Id. at 39 (citing N.J.S.A. 47:1A-1.1). The Court

noted that the police department inputs the substantive information regarding

arrests used to populate the documents, thereby creating the documents and no

judge or judicial officer played any part in creating the documents or inputting

information into the documents. Id. at 40. Therefore, to advance OPRA's policy

of government transparency in light of modern-day technology, MPD was

required to produce the documents responsive to the plaintiff's OPRA request.

Id. at 42.

                                        IV.

         The Court's decision in Simmons resolved the issues presented in these

appeals. The orders in the Union and Bayonne cases compelling the production

of the requested documents are affirmed. We turn then to the counsel fees

awards.

         Defendants in the Union case do not present any specific challenge to the

July 24, 2020 fee award other than reiterating they were not in violation of


                                                                              A-4218-19
                                         6
OPRA in denying the production of the requested documents and therefore ,

plaintiff was not entitled to an award of fees.

      As a prevailing party, plaintiff is entitled to a reasonable attorney's fee.

N.J.S.A. 47:1A-6. We review a trial court's award of counsel fees for a clear

abuse of discretion. We "will disturb a trial court's award of counsel fees 'only

on the rarest of occasions, and then only because of a clear abuse of discretion.'"

Litton Indus., Inc. v. IMO Indus., Inc., 200 N.J. 372, 386 (2009) (quoting

Packard-Bamberger & Co. v. Collier, 167 N.J. 427, 444 (2001)).

      In the Union case, the trial judge reviewed counsel's hourly fee, finding it

reasonable, and considered the appropriate factors under RPC 1.5. The court

awarded less than the amount requested by plaintiff. We discern no reason to

disturb the court's July 24, 2020 fee award.

      In the Bayonne case, defendants' counsel conceded, that given the Court's

decision in Simmons, the trial court's July 24, 2020 order should be vacated and

the June 11, 2020 order reinstated.

      For the reasons already stated, we reverse the trial court's July 24, 2020

order granting reconsideration. We remand to the trial court solely for the

reinstatement of the June 11, 2020 order awarding plaintiff counsel fees.




                                                                             A-4218-19
                                        7
      We affirm in A-4433-19. In A-4218-19, we reverse the July 24, 2020

order and remand to the trial court for reinstatement of the June 11, 2020 order.

We do not retain jurisdiction.




                                                                           A-4218-19
                                       8